In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS

*********************
STACY POULIGNOT-GARTNER, *
                         *                         No. 15-869V
             Petitioner, *                         Special Master Christian J. Moran
                         *
v.                       *                         Filed: August 22, 2016
                         *
SECRETARY OF HEALTH      *                         Stipulation; influenza (“flu”) vaccine;
AND HUMAN SERVICES,      *                         transverse myelitis (“TM”).
                         *
             Respondent. *
*********************

Maximillian J. Muller, Muller Brazil, LLP, Dresher, PA, for Petitioner;
Traci R. Patton, U.S. Dep’t of Justice, Washington, DC, for Respondent.

                             UNPUBLISHED DECISION1

       On August 19, 2016, the parties filed a joint stipulation concerning the
petition for compensation filed by Stacy Poulignot-Gartner on August 13, 2015. In
her petition, petitioner alleged that the influenza (“flu”) vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which she received on October 24, 2014, caused her to suffer from “transverse
myelitis, myeloradiculitis of the lower extremities, paresthesias of the bilateral legs
perineum, urinary retention, and neuropathic pain.” Petitioner further alleges that
she suffered the residual effects of this injury for more than six months. Petitioner
represents that there has been no prior award or settlement of a civil action for
damages on her behalf as a result of her condition.



       1
         The E-Government Act, 44 U.S.C. § 3501 note (2012) (Federal Management and
Promotion of Electronic Government Services), requires that the Court post this decision on its
website. Pursuant to Vaccine Rule 18(b), the parties have 14 days to file a motion proposing
redaction of medical information or other information described in 42 U.S.C. § 300aa-12(d)(4).
Any redactions ordered by the special master will appear in the document posted on the website.
      Respondent denies that the flu vaccine either caused petitioner to suffer the
alleged injuries, or any other injury or condition, and denies that petitioner’s
current disabilities are the result of a vaccine-related injury.

      Nevertheless, the parties agree to the joint stipulation, attached hereto. The
undersigned finds said stipulation reasonable and adopts it as the decision of the
Court in awarding damages, on the terms set forth therein.

       Damages awarded in that stipulation include:

       A lump sum payment of $100,000.00 in the form of a check payable to
       petitioner, Stacy Poulignot-Gartner. This amount represents
       compensation for all damages that would be available under 42 U.S.C. §
       300aa-15(a).

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 15-869V according to this decision
and the attached stipulation.2

     Any questions may be directed to my law clerk, Shannon Proctor, at (202)
357-6360.

       IT IS SO ORDERED.

                                                     s/Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




       2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS

                               OFFICE OF SPECIAL MASTERS


                                                 )
STACY POULIGNOT-OARTNER,
                                                 )
                                                 )
                 Petitioner,
                                                 )   No. 15-869V
v.                                               )   Special Master Moran
                                                     ECF
SECRETARY OF HEALTH AND HUMAN )
SERVICES,                     ~
     Respondent. )
~~~~~~~~~~~~~-)

                                         STIPULATION

       The parties hereby stipulate to the following matters:

        I.   Petitioner, Stacy Poulignot..Oartner, filed a petition for vaccine compensation under

the National Vaccine Injury Compensation Program, 42 U.S.C. §§ 300aa-10 to 34 (the "Vaccine

Program"). The petition seeks compensation for injuries allegedly related to petitioner's receipt

of the influenza ("flu'') vaccine, which is contained in the Vaccine Injury Table (the "Table"), 42

C.F.R. § I00.3(a).

       2.    On October 23, 2014, petitioner received the flu vaccine.

       3. The flu vaccine was administered within the United States.

       4. Petitioner alleges that, as a result of receiving the flu vaccine, she suffered from

"transverse myelitis, myeloradiculitis of the lower extremities, paresthesais of the bilateral legs

perineum, urinary retention, and neuropathic pain," and that she experienced symptoms of these

injuries for more than six months.
        5.   Petitioner represents that there has been no prior award or settlement of a civil action

for damages as a result of her alleged injuries.

        6.   Respondent denies that the flu vaccine either caused petitioner to suffer ''transverse

myelitis, myeloradiculitis of the lower extremities, paresthesais of the bilateral legs perineum,

urinary retention, and neuropathic pain," or any other injury or condition, and denies that

petitioner's current disabilities are the result of a vac under 42 U.S.C. § 300aa-15(g), to the extent that payment has been made or can reasonably be

expected to be made under any State compensation programs, insurance policies, Federal or

State health benefits programs (other than Title XIX of the Social Security Act (42 U.S.C.

 § 1396 et seq.)), or by entities that provide health services on a pre-paid basis.

         11 . Payment made pursuant to paragraph 8 of this Stipulation, and any amounts

awarded pursuant to paragraph 9 of this Stipulation, will be made in accordance with 42 U.S.C.

§ 300aa- I5(i), subject to the availability of sufficient statutory funds.

        12. The parties and their attorneys further agree and stipulate that, except for any award

for attorneys' fees and litigation costs, the money provided pursuant to this Stipulation will be

used solely for the benefit of petitioner, as contemplated by a strict construction of 42 U.S.C.

§ 300aa-15(a) and (d), and subject to the conditions of 42 U.S.C. §§ 300aa-15(g) and (h).

        13. In return for the payments described in paragraphs 8 and 9, petitioner, in her

individual capacity and on behalf of her heirs, executors, administrators, successors or assigns,

does forever irrevocably and unconditionally release, acquit and discharge the United States and

the Secretary of Health and Human Services from any and all actions, causes of action (including

agreements, judgments, claims, damages, loss of services, expenses and all demands of whatever

kind or nature) that have beon brought, could have been brought, or could be timely brought in

the Com1 of Federal Claims, under the National Vaccine Injury Compensation Program, 42

U.S.C. § 300aa-I 0 et seq., on account of, or In any way growing out of, any and all known or

unknown, suspected or unsuspected personal injuries to 01· death of petitioner resulting from, or

alleged to have resulted from, the flu vaccine administered on October 23, 20 14, as alleged by

. petitioner in a petition for vaccine compensation filed on 01· about August 13, 201 5, in the United

States Court of Federal Claims as petition No . 1S-869V.

                                                   3
     , 14. If petitioner should die prior to entry of judgment, this agl'cement shall be voidable

upon proper notice to the Cou1t on behalf of either or both of the parties.

        15. If the special master fails to issue a decision in complete conformity with the tenns

of this Stipulation or if the Court of Federal Claims fails to enter judgment in conformity with a

decision that is in complete conformity with the terms of this Stipulation, then the parties'

settlement and this Stipulation shall be voidable at the sole discretion of either party.

        16. This Stipulation expresses a full and complete negotiated settlement ofliability and

damages claimed under the National Childhood Vaccine Injury Act of 1986, as amended, except

as otherwise noted in paragraph 9 above. There is absolutely no agreement on the part of the

parties hereto to make any payment or to do any act or thing other than is herein expressly stated

and clearly agreed to. The parties further agree and understand that the award described in this

stipulation may reflect a compromise of the parties' respective positions as to liability and/or

amount of damages, and further, that a change in the nature of the injury or condition or in the

items of.compensation sought, is not grounds to modify or revise this agree.ment.

        17. This Stipulation shall not be construed as an admission by the United Sta-tes or the

Secretary of Health and Human Services that the flu vaccine received by petitionet· either caused or

significantly aggravated petitioner's alleged injuries or any other injury.

       18. All rights and obligations of petitioner hereunder shall apply equally to petitioner's

heirs, executors, administrators, successors, and/or assigns.

                                     END OF STIPULATION




                                                  4
08- 12- 16;07:31AM;                                                                 ;8 162769101   #   21 2




         Respectfully submitted,


         PETITIONER:




         ATTORNEY OF RECORD FOR                              AUTHORIZED REPRSENTATIVE
         PETITION                                            OF THE ATTORNEY GENERAL:




                ERB
                       NJ. MULLER, ESQ.
                         IL, LLP
                                                             e:.:v~ L
                                                             Acting Deputy Director
         71S Twining Road                                    Torts Branch
         Suite 107 ·                                         Civil Division
         Dresher, PA 19025                                   U.S. Department of Justlcc
         Tel: (215) 885-165.5                                P.O. Box 146
                                                             Benjamin Franklin Ste.tlon
                                                             Washington, DC 20044-0146


                                                             ATTORNEY OF RECORD FOR
                                                             RESPONDENT:




         N RAY              ,M.D.                            TRACI R. PATTON
         Acting Director, Division of Injury                 Senior Trial Anorney
                 Compensation Programs (DICP)                Torts Branch
         Healthcare Systems Bureau                           Civil Division
         Health Resources and Services Administration        U.S. Department of Justice
         U;S, Dcpllrtmcnt of Health 1md Human Services       P.O. Box. 149
         5600 Fishers Lane                                   Benjamin Franklin Station
         Parkla.wn Building, Mail Stop 08N146B               Washington, DC 20044-0146
         Rockville, MD 20857                                 tel: (202) 353w1589




                                                         5